Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a circumferential edge joining the front surface and the back surface of the single crystal semiconductor handle substrate, wherein the single crystal semiconductor handle substrate has a minimum bulk region resistivity of at least about 500 Ohm-cm, and further wherein the single crystal semiconductor handle substrate has a handle crystal orientation; an epitaxial layer in direct contact with the front surface of the single crystal semiconductor handle substrate, wherein the epitaxial layer has a resistivity between about 100 Ohm-cm and about 5000 Ohm-cm and further wherein the epitaxial layer has a crystal orientation that is the same as the handle crystal orientation; a charge trapping layer in direct contact with the epitaxial layer, the charge trapping layer comprising polycrystalline silicon and having a resistivity of at least about 3000 Ohm-cm; a dielectric layer in direct contact with the charge trapping layer; and a single crystal semiconductor device layer in direct contact with the dielectric layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERROL V FERNANDES/Primary Examiner, AU 2894